FILE COPY




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     March 26, 2013

                                  No. 04-12-00585-CV

                  Kay Lynn MAYNARD f/k/a Kay Lynn Maynard Booth,
                                  Appellant

                                            v.

                                    William BOOTH,
                                         Appellee

                From the 111th Judicial District Court, Webb County, Texas
                          Trial Court No. 2010-CVH-001376-D2
                      Honorable Monica Z. Notzon, Judge Presiding


                                     ORDER

      The Appellant’s Unopposed Motion for Extension of Time to File Brief is MOOT.


                                                 ___________________________________
                                                 Sandee Bryan Marion, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of March, 2013.


                                                 ____________________________________
                                                 Keith E. Hottle, Clerk of Court